Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13, 16-17, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 0,188, 405) in view of DE 3841638A1 (DE ’638) and Henderer et al. (US 7,147,939).
Regarding claims 1 and 17, Peterson discloses a tap comprising: a receiver (the top portion above the shank E, Fig. 1), with a first diameter, a longitudinal axis and a radial axis.  A cylindrical shaft section (E), with a second diameter, connected to the receiver, coaxial with the longitudinal axis, wherein the first diameter is larger than the second diameter. A threading section (D), has a set of threads. The set of threads includes at least a top thread and a bottom thread (Figs 1-2). The top thread is directly connected to and engaging the shaft section, coaxial with the longitudinal axis (Figures). 
The threading section further comprising a set of generally longitudinal flutes with each generally longitudinal flute of the set of generally longitudinal flutes, forming a helix angle with the radial axis;
The  set of threads has a crest diameter and a root diameter, wherein the root diameter is greater than the first diameter and the second diameter (Figures); and, wherein the second diameter is constant from the top thread to the cylindrical receiver (Figures) (Also see fourth paragraph to fifth paragraph).
Peterson does not disclose the receiver is cylindrical and has a drive socket.
Peterson is silent as to whether the receiver is a cylindrical, although it appears from figures 1 and 2 that it is cylindrical.  Henderer et al. teaches the use of a tap 10 that is formed from a cylindrical blank for the purpose of easily forming the tap, comprising a cylindrical receiver 46 that may be smaller than the nominal thread diameter of a threaded portion 31 on large diameter taps for the purpose of providing a desired receiver diameter size based on the size of the tap.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the application to have combined the tap of Peterson with the cylindrical receiver of Henderer et al. in order to provide a tap that is easily manufacture from single blank.
Regarding the intended use limitation “for distributing an off-axis loading”, it is noted that the prior art used in the rejection is capable of being used for this function, as Peterson and Henderer et al. both teach that the receiver diameter may be created to be smaller than the tap diameter.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Peterson in view of Henderer et al. does not disclose a drive socket.  DE-638 discloses a tap tool insert (11, Fig. 2) for use with a conventional socket wrench (e.g. 29 in Fig. 6). The tap tool insert has a tool shank (9) carries a chuck (14) with a socket (15). (p. 3, 12th and 13th paragraphs, translation)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tap of Peterson to have a drive socket at its receiver for receiving a conventional socket wrench driver for turning the tap for repairing work.

Regarding claim 6, the modified invention of Peterson does not disclose the first diameter is between about 2% and about 20% less than the root diameter. 
However, one having ordinary skill in the art would have recognized the relative sizes between the first diameter of the receiver and the root diameter depends on the size of the hole to be worked on and the size of the wrench fitted into to socket for optimally operate the tap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the relative sizes of the first diameter and the root diameter as recited for optimally working the on the tap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, the modified invention of Peterson discloses the threading section further comprises a lead taper section. (Figs. 1-2)
Regarding claim 13, the modified invention of Peterson discloses the drive socket has a square cross-section. (DE-638 discloses the socket is for receiving a driver of normal socket wrench, which is known to have a square cross-section.)
Regarding claim 16, the modified invention of Peterson does not disclose “the cylindrical receiver, the cylindrical shaft section and the threading section are carbon steel.” However, it is known hand taps are generally manufactured form high carbon steel od high speed steel.  (For example, see Paragraph [0003] of Nash et al. (US 2010/0221077)) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the tap of the modified invention of Peterson to be made of high carbon steel such that the receiver, the shaft section and the tap section are carbon steel since this is a design choice to provide good cutting performance and is cost effective.
Regarding claim 26, the modified invention of Peterson discloses the drive socket has a spanner cross-section. (a square has a spanner cross section)
Regarding claim 28, the modified invention of Peterson discloses the invention having all the structural limitations as set forth above with respect to claim 28, and specifically discloses a device whose components members could have been made by oil quenching.
However, if applicant does not agree that the modified invention of Peterson teaches the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as oil quenching, to create a member with reduced manufacturing steps to achieve a concise shaped article. Furthermore, “the receiver, the shaft section and the tap section are oil quenched.” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 2-3, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638 and Henderer et al., and further in view of Oberg (Machinery’s Handbook 25th Edition, 1996. Industrial Press. On pp. 870-871, 1812.).
Regarding claims 2 and 18, the modified invention of Peterson discloses the tap section further comprises: a land, having a cutting face, generally perpendicular to the longitudinal axis. (Figs. 1-3)  The modified invention of Peterson does not disclose ”the cutting face has a hook angle of between about 0 degrees and about 15 degrees or between about 3 degrees and about 5 degrees”.
Oberg discloses tap rake angle (equivalent to the hook angle recited) is approximately 5 to 7 degrees but also depends on the cutting application such as the different material of workpiece, strength of the land, and the size of the tap. (p. 1812, second paragraph, and Table I, also see p. 870-871 regarding definition of the rake angle which is the same as the hook angle recited and disclosed.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hook angle of the modified invention of Peterson to be between 0-15 degrees, as taught by Oberg, to provide best cutting results depending on the material of workpiece and the real application condition.
Regarding claims 3 and 19, the modified invention of Peterson does not disclose the hook angle is between 3-5 degrees. However, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hook angle of the modified invention of Peterson to be between 3-5 degrees, to provide best cutting results depending on the material of workpiece and the real application condition.

Claims 4-5 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638 and Henderer et al. and Oberg, and further in view of Vilmanyi et al. (US 5,725,336).
Regarding claims 4 and 20-21, the modified invention of Peterson does not disclose the land further comprises a rake surface at a rake angle or the rake angle is of between about 0 degrees and about 15 degrees. (It is noted here, the recited “rake angle” in the claims is interpreted from the disclosure to actually mean a “clearance angle” or “relief angle” that is also generally referred in the art. See pp. 871 of Oberg and the rake angle 707 in Fig. 6 of the instant application.)
Vilmanyi discloses a thread tapping cutting tool having a land (h) with a relief angle (alpha) exceeds 5 degrees and is preferably 15 degrees. (Figs. 1-3, col. 4 lines 38-42) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the land of the tap of the modified invention of Peterson to comprises a rake surface at a rake angle such as exceeding 5 degrees as taught by Vilmanyi to reduce friction during cutting.
The modified invention of Peterson does not disclose the rake angel is between about 0 degree to about 15 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a rake angle in the range as recited to provide good cutting performance by reducing friction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 5 and 22, the modified invention of Peterson does not disclose the rake angle is between about 2 degrees and about 8 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a rake angle in the range as recited to provide good cutting performance by reducing friction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638 and Henderer et al., and further in view of Sharon (US 3,251,080).
	Regarding claim 11, the modified invention of Peterson does not disclose the lead taper section further comprises a lead taper angle between about 10 degrees and about 45 degrees from the longitudinal axis. 
Sharon disclose tap (10) having a series of cutting teeth (12) at tis forward end followed by a series of burnishing teeth (13) for forming threads in a work piece (14). (col. 2 lines 31-38, Figs. 1-4) The crests of the thread formed at the front end having a chamfered angle of from 10-20 degrees. (col. 3 lines 7-20)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading taper angle of the tap of the modified invention of Peterson to have a lead taper angle from 10-20 degrees as taught by Sharon to effective cutting during initial cutting depending on the cutting condition.
	Regarding claim 25, as set forth in claim 11 above, the modified invention of Peterson teaches a lead taper angle from 10-20 degrees. The modified invention of Peterson does not teach the threading section further comprises a lead taper angle between about 15 degrees and about 30 degrees. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) In the instant case,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lead taper angler to be between 15-30 degrees for effectively threading the hole depending on the actual cutting condition.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638 and Henderer et al., and further in view of Cook (US 1,296,627).
	Regarding claim 23, the modified invention of Peterson does not teach “the set of generally longitudinal flutes further comprises: a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis.”
Cook discloses a tap includes a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis (Figs 1-2, lines 59-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tap of the modified invention of Peterson to have a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis, as taught by Cook, to effectively cut a hole with long life depending on the actual cutting conditions such as the material of the workpiece.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-11, 13, 16-23, 25-26, and 28 have been considered but are moot in view of the modified rejections set forth above.
Applicant’s arguments, see pages 15-16, filed 26 September 2022, with respect to the rejection of claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 November 2022